Title: From George Washington to Gouverneur Morris, 1 March 1790
From: Washington, George
To: Morris, Gouverneur



Dear Sir,
New York, March 1st 1790.

Since my last to you, dated the 13 of October, I have removed to a larger house (the one lately occupied by the Count de Moustier)—enlarged my table, and of course my Guests—let me therefore request the favor of you to add two pieces to the number of plateaux required in the above letter, and ornaments equivalent—for it will take these in addition to what I before asked, to decorate the present Table.
I would thank you also for sending to me at the same time fourteen (of what I believe are called) Patent lamps, similar to those used at Mr R. Morris’s, but less costly—two or at most three guineas a piece, will fully answer my purposes—along

with these, but of a more ordinary sort (say at about one guinea each)—I should be glad to receive a dozen other patent lamps for the Hall, Entries, and Stairs of my house—These lamps, it is said, consume their own smoke—do no injury to furniture—give more light—and are cheaper than candles. Order a sufficiency of spare glasses and an abundance of wicks.
If I had not in my former letter on this subject offered reasons accompanied with an apology for giving you so much trouble, I would, to keep up the custom, do it now, although I persuade myself you had rather comply with my request than be troubled with the best apology I could make for giving it.
Being well persuaded that you are regularly informed of the proceedings of the second Session of Congress—the disposition of that body—so far as it has been developed—and of the general complexion of our public affairs, I shall not trouble you with a repetition; but shall with much truth assure you that I am Your affectionate friend and obedient humble Servant

G. Washington.


P.S. The enclosed requests Messrs Welch and Son to pay the cost of these articles.

